Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT #2 OF THOMAS P. FINN AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of November 13, 2008 by and between Advance Nanotech, Inc., a Delaware corporation (the "Company"), and Thomas Finn (the "Executive"). WHEREAS, Executive has continuously served as an employee of the Company pursuant to an Employment Agreement dated as of February 28, 2005 and an Amended and Restated Employment Agreement dated as of August 13, 2007 (collectively, the “Prior Agreement”); WHEREAS, (i) the relocation of the Company’s headquarters to Montebello, New York gave the Executive the right under the Prior Agreement to terminate his employment with the Company for “Good Reason” (as defined therein) and (ii) the issuance of equity interests in the Company pursuant to the Exchange Agreement dated as of December 19, 2007 (the “Exchange Agreement”) by and among certain stockholders of Owlstone Nanotech, Inc. and the Company and the Subscription Agreements (the “Subscription Agreements”) by and among the Company and certain subscribers to the Company’s securities gave the Executive the right under the Prior Agreement to declare that his employment with the Company had been terminated as a result of a “Change in Control” (as defined therein); WHEREAS, Company and Executive desire to amend and restate the Prior Agreement as provided herein; NOW, THEREFORE, in consideration of the mutual covenants herein contained and the mutual benefits herein provided, the receipt and sufficiency of which is hereby acknowledged, and intending to be bound thereby and hereby, the Company and Executive agree to amend, restate and supersede the Prior Agreement as follows: 1.Representations and Warranties.The Executive represents and warrants to the Company that Executive is not bound by any restrictive covenants and has no prior or other obligations or commitments of any kind that would in any way prevent, restrict, hinder or interfere with Executive's acceptance of continued employment or the performance of all duties and services hereunder to the fullest extent of the Executive's ability and knowledge.The Executive agrees to indemnify and hold harmless the Company for any liability the Company may incur as the result of the existence of any such covenants, obligations or commitments. 2.Term of Employment.The Company will continue to employ the Executive and the Executive accepts continued employment by the Company on the terms and conditions herein contained for a period (the "Employment Period") provided in paragraph 5. -1- 3.Duties and Functions. (a)(1)The Executive shall be employed as the Chief Financial Officer of the Company. The Executive shall report directly to the Chief Executive Officer of the Company and to the Board of Directors (the “Board”) of the Company. (2)The Executive agrees to undertake the duties and responsibilities inherent in the position of Chief Financial Officer of the Company. The Executive agrees to abide by the rules, regulations, instructions, personnel practices and policies of the Company of which the Executive has notice and any change thereof which may be adopted at any time by the Company. (b)During the Employment Period, the Executive will not engage in consulting work or any trade or business that is a competitor of the Company or to the extent that the same significantly interferes with the performance of the Executive’s duties hereunder, it being understood, however, that the Executive will be performing assignments for, and may be an officer or director of, entities in which the Company has an equity interest, without additional compensation unless otherwise specifically agreed. In no event shall it be a violation of this Agreement for the Executive to (i) serve on corporate, civic or charitable boards or committees or perform functions for such organizations, (ii) deliver lectures, fulfill speaking engagements or teach at educational institutions, or (iii) manage personal investments, so long as such activities do not significantly interfere with the performance of the Executive's responsibilities to the Company in accordance with this Agreement.Subject to customary business travel, the Executive's duties ordinarily will be performed by the Executive in the course of the Executive's regular presence during normal working hours on business days Monday through Friday the Company’s principal executive offices at 400 Rella Blvd, Suite 160, Suffern, NY 10901, or at such other location to which the same may be relocated within a 60 mile radius of New York City. 4.Compensation. (a)Base Salary:As compensation for the Executive’s services to the Company hereunder, during the Executive's employment as Chief Financial Officer of the Company, the Company agrees to pay the Executive a base salary at the rate of Two Hundred and Fifty Thousand Dollars ($250,000) per annum (pro rated for periods of less than an entire calendar year), payable in equal installments in accordance with the Company's normal payroll schedule but in no event less often than once per month on substantially the same day each month.The Company may withhold from any amounts payable under this Agreement such federal, state, local or other taxes as shall be required to be withheld pursuant to any applicable law or regulation (b)Options/Equity Grants:Executive shall be eligible to receive stock options/equity grants in securities of the Company from time to time, which grants, if any, shall be at the discretion of the Board or its designee (including, without limitation, the Compensation Committee), provided that the Board or its designee shall consider the granting of such compensation at least annually.The terms and conditions governing eligibility for, entitlement to, and receipt of any options or other form of equity in the Company shall be governed by the Company’s incentive compensation programs, as the same may exist in writing from time to time. -2- Unless otherwise agreed in writing, such options, and the shares underlying such options, are not registered under federal, state or other securities laws, and shall be “restricted” within the meaning of applicable securities laws, and legended accordingly.The Company shall have no obligation to register such options, and shall have no obligation to register the shares underlying such options; provided, that the Executive shall have registration rights with respect to the shares underlying such options which are substantially the same as the registration rights of any other Executive or director of the Company in respect of the Company’s shares.
